Citation Nr: 0818524	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

2.  Entitlement to service connection for a muscle condition.  

3.  Entitlement to an effective date prior to September 12, 
2001, for the grant of service connection for low back strain 
due to traumatic spondylosis with spondylolisthesis.  

4.  Entitlement to an effective date prior to July 10, 2000, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that additional records were associated with 
the file after the veteran's case was transferred to the 
Board for appellate review subsequent to his personal hearing 
before the undersigned Veterans Law Judge at the RO in 
February 2008.  A waiver of agency of original jurisdiction 
review was not provided by the veteran or his representative 
as required by 38 C.F.R. § 20.1304 (2007).  These records, 
however, appear to be duplicates of documents that are 
already included in the file and do not provide any 
additional information on the issue addressed in this 
decision.  Accordingly, the Board finds that a remand for 
this reason alone is not necessary.  

The issues of entitlement to service connection for 
peripheral neuropathy of the left lower extremity and a 
muscle condition, as well as the issue of entitlement to an 
effective date prior to July 10, 2000, for the grant of 
service connection for peripheral neuropathy of the right 
lower extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDING OF FACT

The veteran's initial claim for service connection for a low 
back disorder was received by the RO on September 12, 2001.  
There is no earlier communication in the file indicating an 
intent to file a claim for that benefit.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 12, 
2001, for the grant of service connection for a low back 
strain due to traumatic spondylosis with spondylolisthesis 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 
3.400 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for low back strain due to traumatic 
spondylosis with spondylolisthesis.  He was provided VCAA 
notice regarding his claim for a service connection for this 
disability in a May 2002 letter.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).  The file contains the veteran's 
service treatment records, correspondence, and VA treatment 
reports that are relevant to the issue before the Board, and 
neither the veteran nor his representative has indicated that 
there are any outstanding documents to be associated with the 
file.  The veteran was afforded the opportunity to present 
personal testimony and argument at hearings before a decision 
review officer and the undersigned Veterans Law Judge.  The 
Board finds, therefore, that he has not been prejudiced by 
the RO's failure to provide him a VCAA notice because, as 
discussed below, he is not entitled to an earlier effective 
date for the grant of service connection.  

Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. 
§ 3.1(p) (2007).  The date of receipt shall be the date on 
which a claim, information or evidence was received at VA.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  

If a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1); see 
also Servello v. Derwinski, 3 Vet. App. at 199 (" § 3.157(b) 
. . . provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal claim 
to reopen, with respect to disabilities for which service 
connection has been granted").  

The veteran filed a claim for entitlement to service 
connection for a low back disorder that was received by the 
RO on September 12, 2001.  In a May 2004 rating decision, the 
RO granted service connection for low back strain due to 
traumatic spondylosis with spondylolisthesis, effective 
September 12, 2001.  Under the facts presented here, this is 
the earliest effective date that may be assigned for the 
grant of that benefit.  See 38 C.F.R. § 3.400.  There is no 
earlier communication in the file indicating an intent to 
file a claim for that benefit that might be construed as an 
informal claim.  See 38 C.F.R. § 3.155.  Moreover, since the 
veteran's claim for service connection for a low back 
disorder had never been previously denied, 38 C.F.R. § 3.157 
is inapplicable.  As such, a VA examination report or 
hospitalization report could not serve as an informal claim 
for that benefit.  

The veteran has essentially asserted that the effective date 
should be the date following his separation from service 
because that is when the disability initially arose.  He 
argues that he was not provided with an appropriate 
separation examination when he left service, which included 
x-rays of his lumbosacral spine, which would have provided 
evidence of a current disability at an earlier date.  
Moreover, his service treatment records documented treatment 
for a low back disability.  Even assuming that to be correct, 
however, the veteran still has the burden of filing a claim 
with VA in order to be awarded any benefits.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  As discussed above, a 
review of the file reveals that he did not file any document 
that may be construed as a claim for disability compensation 
related to his back until September 12, 2001.  

The Board notes that the veteran did file a claim for 
disability compensation that was received by the RO on 
February 21, 1997.  The only disabilities mentioned on that 
application, however, were Gulf War Syndrome and circulation 
problems.  The Board finds that neither of these may be 
liberally construed to include a claim of entitlement to 
service connection for a low back disability.  

In conclusion, under the facts presented here, September 12, 
2001, is the earliest effective date that may be assigned for 
the grant of service connection for low back strain due to 
traumatic spondylosis with spondylolisthesis under the law.  
See 38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the claim for entitlement t an 
earlier effective date must be denied.  


ORDER

Entitlement to an effective date prior to September 12, 2001, 
for the grant of service connection for low back strain due 
to traumatic spondylosis with spondylolisthesis is denied.  


REMAND

In a February 2002 rating decision, the RO, in relevant part, 
denied entitlement to service connection for peripheral 
neuropathy of the lower extremities.  In a September 2002 
rating decision, the RO, in relevant part, denied entitlement 
to service connection for a muscle condition.  In a statement 
received on August 15, 2003, the veteran expressed 
disagreement with the RO's decision.  In that document, he 
noted that recent correspondence was sent to the wrong 
address and was not received by him until September 21, 2002.  
In a March 2004 Decision Review Officer Conference Report, a 
decision review officer requested clarification from the 
representative regarding the veteran's August 2003 statement 
and which issues were being appealed.  Specifically, the 
decision review officer noted that the February 2002 rating 
decision was not received by the veteran until September 21, 
2002, and he was also issued another rating decision on 
September 17, 2002.  In a March 2004 response, the 
representative clarified that, in relevant part, the veteran 
was appealing the denial of service connection for a muscle 
condition and peripheral neuropathy of the lower extremities.  

In light of the fact that February 2002 rating decision did 
not reach the veteran until September 2002, and his notice of 
disagreement was received within one year of the notice of 
denial of service connection for peripheral neuropathy of the 
lower extremities, as well as within one year of the 
September 2002 rating decision that denied service connection 
for a muscle condition, the Board finds that the notices of 
disagreement are timely.  

Since there has been an initial adjudication of the claims, 
and a notice of disagreement that was received within one 
year of the relevant rating decisions, the case must be 
remanded for issuance of a statement of the case on these 
issues.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302(a) (2007); see also, Manlincon v. West, 12 
Vet. App. 238 (1999).  In this regard, the Board observes 
that service connection for peripheral neuropathy of the 
right lower extremity has already been granted.  Therefore, 
the issue has been styled to entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity.  

With regard to the claim for entitlement to an effective date 
prior to July 10, 2000, for the grant of service connection 
for peripheral neuropathy of the right lower extremity, the 
Board notes that the veteran's initial claim for service 
connection for peripheral neuropathy of the lower extremities 
was denied in a September 1997 rating decision.  The veteran 
did not appeal.  Hence, the rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

On July 10, 2000, the veteran filed a claim of entitlement to 
an increased rating for his service-connected rhabdomyalgia 
of the right leg.  On December 15, 2000, he filed a claim for 
service connection for peripheral neuropathy secondary to his 
"circulation problem."  In an August 2004 rating decision, 
the RO granted service connection for peripheral neuropathy 
of the right lower extremity, effective July 10, 2000.  The 
RO combined that disability with the service-connected 
rhabdomyalgia; however, and continued a 20 percent rating 
under Diagnostic Code 8720.  The veteran has argued that the 
effective date of the award of service connection should go 
back to the day after his separation from service.  In this 
regard, the veteran's initial claim for service connection 
for peripheral neuropathy was denied by the RO in a September 
1997 rating decision that became final.  The Court has held 
that there is no basis in VA law for a freestanding earlier 
effective date claim in matters addressed in a final 
decision.  Rather, when a decision is final, only a request 
for a revision premised on clear and unmistakable error could 
result in the assignment of earlier effective dates.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Nevertheless, the RO's action of combining the rhabdomyalgia, 
a disability of the muscles, with right lower extremity 
peripheral neuropathy, a disability of the nervous system, 
was inappropriate and conflicts with the Court's holding in 
Esteban v. Brown, 6 Vet. App. 259 (1994) (separate and 
distinct manifestations attributable to the same injury 
should be compensated under different diagnostic codes (even 
if one of the disabilities is rated noncompensably)).  
Consequently, a remand is necessary so the RO may separate 
the disabilities, rate them appropriately, and assign the 
proper effective dates.  The Board may then adjudicate the 
matter related to the veteran's claim for an earlier 
effective date for the grant of service connection for 
peripheral neuropathy of the right lower extremity if he 
remains dissatisfied with the determination.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to perfect an appeal on the issues of 
entitlement to service connection for 
peripheral neuropathy of the left lower 
extremity and a muscle condition (if he so 
desires) by filing a timely substantive 
appeal.  

2.  The RO should separate the ratings for 
the veteran's service-connected right 
lower extremity rhabdomyalgia and 
peripheral neuropathy and assign the 
appropriate effective dates for each of 
the disabilities.  

3.  After the development requested above 
has been completed, the claim for 
entitlement to an effective date prior to 
July 10, 2000, for the grant of service 
connection for peripheral neuropathy of 
the right lower extremity should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


